BROWN, J.
(dissenting).
The court in the opinion correctly states the elements essential to give rise to an estoppel, but, as it seems to me, wholly fails to recognize the elementary rule that no person can invoke the doctrine, unless to deny him the right to do so would result in his substantial injury or damage. The doctrine of estoppel is purely equitable, and is resorted to and applied by courts of justice for the purpose of awarding redress and preventing injury, and for no other purpose. Unless injury or damage result from a reliance upon the acts or conduct of another, no estoppel arises.
In the case at bar, while the elements of an estoppel, in so far as the acts and conduct of defendant are concerned, exist, the complaint fails to show that plaintiff has been injured or damaged by a reliance thereon, except to the extent the recovery against him exceeded the settlement he could have made, had the offer for that purpose been communicated to him. It clearly appears that plaintiff was liable in the action which defendant undertook to and did defend for him under the mistaken im*486pression that the cause of action there involved came within its contract of insurance or indemnity, but that liability was not caused or in any manner created by the acts of defendant in conducting the defense. It arose solely from the negligence of plaintiff, and his wrongful act in employing the injured boy in violation of the statute, and recovery was had against him upon that ground. It should not be assumed, for the purpose of aiding plaintiff at this time, that, had he conducted the defense of the action with his own counsel, the facts creating his liability would or could have been concealed, or by other means a recovery against him prevented. It follows, therefore, that plaintiff has not been injured by the acts of defendant, and cannot invoke the doctrine of estoppel, except as already conceded — to the extent the recovery against him exceeded the offer of settlement, which he alleges he would have made, had it been communicated to him.